195 Ga. App. 411 (1990)
393 S.E.2d 479
WESTWIND CORPORATION
v.
WASHINGTON FEDERAL SAVINGS & LOAN ASSOCIATION.
A90A0596, A90A0597.
Court of Appeals of Georgia.
Decided April 3, 1990.
Rehearing Denied April 19, 1990.
*412 Harrison Cronic, pro se.
Campbell, Martin & Manley, David B. Manley III, for appellee.
SOGNIER, Judge.
Westwind Corporation filed two appeals in the Superior Court of Hall County from writs of possession granted by a magistrate court to Washington Federal Savings & Loan Association. Both appeals were dismissed under OCGA § 9-11-41 (b) for failure to prosecute. This opinion consolidates Westwind Corporation's appeals from those dismissals.
1. Appellant enumerates five errors regarding the writs of possession issued by the magistrate court. The record affirmatively establishes that the superior court did not rule on any matters involving the merits of appellant's appeals from the magistrate court's orders. There is thus no ruling on these matters which we can properly consider, "for `this court will review and correct only such error as was made in the trial court... . (Cit.)' [Cit.]" Chrysler Corp. v. Marinari, 182 Ga. App. 399, 403 (3) (355 SE2d 719) (1987).
2. The orders dismissing appellant's appeals recite that the actions were dismissed because neither appellant nor counsel for appellant responded to the jury calendar calls of those actions. These orders met the requirements of OCGA § 9-11-52 (a) and (b). Scott v. W. S. Badcock Corp., 161 Ga. App. 826 (1) (289 SE2d 769) (1982). Accordingly, appellant's fourth enumeration presents no ground for reversal of the superior court's orders.
Judgment affirmed. Carley, C. J., and McMurray, P. J., concur.